Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8, 9 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest a Fresnel lens having an optical axis and comprising Fresnel prisms, each Fresnel prism having a first refracting facet, called the main facet, and a second reflecting facet, called the draft facet, the draft facet making a draft angle with respect to the optical axis, wherein for at least one of the Fresnel prisms, referred to as the variable-draft-angle Fresnel prism, the draft angle is variable, so that the draft angle is higher on a first side of the Fresnel lens than on a second side of the Fresnel lens that is substantially opposite the first side, wherein at least one of the variable-draft-angle Fresnel prisms comprises at least one spreading segment located laterally with respect to a direction transverse to the optical axis, and extending from the first side to the second side, and in the spreading segment, the draft angle gradually increases from the top of the second side to a start of the spreading segment, then gradually decreases to an end of the spreading segment, and then gradually increases to the bottom of the first side as claimed in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH